United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERIVCE, POST OFFICE,
)
Mobile, AL, Employer
)
___________________________________________ )
B.M., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 11-1468
Issued: January 12, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 8, 2011 appellant filed a timely appeal from the March 10, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her claim for an
additional schedule award.1
The Board has duly considered the matter and will affirm OWCP’s March 10, 2011
decision. Appellant expresses no disagreement with the schedule award per se. Rather, she
essentially argues only that she filed her schedule award claim before OWCP began using the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2009) on May 1, 2009 and that her schedule award claim should be adjudicated
under the fifth edition of the A.M.A., Guides (2001).
The Board notes, however, that for decisions issued beginning May 1, 2009, the sixth
edition of the A.M.A., Guides will be used.2 To the extent that appellant is arguing that she was
deprived of her due process rights regarding a determination under the fifth edition and that a
protected property interest cannot be deprived without due process, the Board notes that such
assertions are similar to arguments made in the cases of Goldberg v. Kelly, 397 U.S. 254 (1970)
and Mathews v. Eldridge, 424 U.S. 319 (1976). These cases held only that a claimant who was
1

This case was previously on appeal before the Board. In a decision dated November 19, 2010, the Board found
that the case was not in posture for decision regarding appellant’s claim for a schedule award, as OWCP did not
properly select an impartial medical specialist. The Board remanded the case for selection of a new impartial
specialist in accordance with OWCP’s procedures. Docket No. 10-479 (issued November 19, 2010).
2

FECA Bulletin No. 09-03 (issued March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).

in receipt of benefits (in Goldberg welfare benefits and in Mathews social security benefits)
could not have those benefits terminated without procedural due process. In this case, appellant
simply made a claim for a schedule award. She was not in receipt of schedule award benefits nor
was OWCP attempting to terminate benefits. Appellant had no vested right to a schedule award
under the fifth edition of the A.M.A., Guides. In Harry D. Butler,3 the Board noted that
Congress delegated authority to the Director of OWCP regarding the specific methods by which
permanent impairment is to be rated. Pursuant to this authority, the Director adopted the
A.M.A., Guides as a uniform standard applicable to all claimants and the Board has concurred in
the adoption.4 On March 15, 2009 the Director exercised authority to advise that as of May 1,
2009 all schedule award decisions of OWCP should reflect use of the sixth edition of the
A.M.A., Guides.5 The applicable date of the sixth edition is as of the schedule award decision
reached. It is not determined by either the date of maximum medical improvement or when the
claim for such award was filed. Accordingly,
IT IS HEREBY ORDERED THAT the March 10, 2011 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

43 ECAB 859 (1992).

4

Id. at 866.

5

FECA Bulletin No. 09-03, supra note 2. The FECA Bulletin was incorporated in the Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.8 08.6(a) (January 2010).

2

